Title: Enclosure: List of Candidates for Minister to Spain, 2 October 1804
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                  Names to be enquired into for Minister to Spain
                  
                     
                        N. Hampshire
                        —
                        Sherburne
                        Dist. Atty. or judge
                     
                     
                        Massachussets
                        —
                        Bowdoin
                        
                     
                     
                        
                        
                        Eustis
                        
                     
                     
                        Rhode Island
                        —
                        Russel
                        
                     
                     
                        Connecticut
                        —
                        Kirby
                        
                     
                     
                        Pennsylvania
                        —
                        Jones
                        Captn.
                     
                     
                        Delaware
                        —
                        Hall
                        Govr.
                     
                     
                        
                        
                        Read
                        Dist. Atty.
                     
                     
                        
                        
                        Rodney
                        
                     
                     
                        N. Jersey
                        —
                        Bloomfield
                        
                     
                     
                        Maryland
                        —
                        S. Smith
                        
                     
                     
                        
                        
                        Joseph Nicholson
                        
                     
                     
                        
                        
                        Pinkney
                        
                     
                     
                        N. Carolina
                        —
                        David Stone
                        
                     
                     
                        
                        
                        Steele
                        
                     
                     
                        Georgia
                        —
                        A. Baldwin
                        
                     
                     
                        Tenessee
                        —
                        Smith
                        formerly Senator
                     
                  
               